Douglas, J.,
dissenting. I respectfully dissent. The judgment of the majority admits, in effect, that there is merit to relators’ claim. This seems to have been confirmed by our granting of an alternative writ when the matter was first before us. Now the majority dismisses the cause, leaving relators with no effective remedy. That, of course, is one of the reasons gag orders are effective. There is no way, given today’s decision, to attack such an order until a case is concluded. Then, upon direct appeal, if we say that gag orders in general and this gag order in particular are bad and should not be entered, so what? The murky road I described in my dissent in In re T.R. (1990), 52 Ohio St.3d 6, 24-27, 556 N.E.2d 439, 456-459, is now very much in evidence. We are now on a very slippery *1221slope. For us to say that such gag orders are or might be wrong but, on the other hand, not to provide a remedy for correction simply means that this court, the last bastion for the protection of the First Amendment, is, itself, gagged.